DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 01/24/2022, 06/28/2021 and 02/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	Claim 15 of this application is patentably indistinct from claim 1 of Application No. 
16/815,884 now issued patent US 10,965,940.
	Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double 
-	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
-	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Although the claims at issue are not identical, they are not patentably distinct from each other because both, the application and the issued patent are directed to the same invention, being remarked that claim 15 of the instant application while using different syntax, discloses a similar scope with the conflicting patent thus being considered generic to claim 1 of the respective patent.
In a synoptic review it has been found that the instant claim 15 obviates the matter of patent claim 1 by substantively claiming a decoding apparatus and method of reconstructing a picture received from a bitstream by using intra-prediction mode where a list of most probable prediction candidates (MPM), selected from the upper and left neighboring blocks, is generated at encoder and further signaled to decoder by a flag indicating that the MPM is part of such list. The MPM prediction mode is selected according to its direction indicated by an index within the list when the flag is true, and when the flag is false, indicating the absence of the MPM in the candidate list, then accordingly selecting the best prediction direction mode from the remaining modes as such information is obtained based on a truncated binary (TB) binarization process.
Claims 16-17 are recite similar limiting methods in haec verba with the claims 16-17 of the conflicting patent.
Claims 18-21 are identical to claims 4-7 in the issued patent.
The remaining claims 22-29 are obviated by the patent at claims 8, 11-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
4.	Claims 15-18, 21-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jin Hoo Lee (hereinafter Lee) (US 2016/0316201) in view of Shan Liu et al., (hereinafter Liu’745) (US 2017/0272745).
1-14. (Canceled)  
  
Re Claim 15. (New) Lee discloses, a video decoding method performed by a decoding apparatus (a video coding device and method, e.g., a decoder 210 in Fig.2 Par.[0051],[0052), the method comprising: 
receiving a bitstream including intra prediction mode related information (receiving an encoded bitstream Fig.2 Par.[0053]); 
constructing a most probable mode (MPM) list by deriving MPM candidates for a current block based on neighboring blocks adjacent to the current block, wherein the MPM candidates include at least one of a first MPM candidate derived from a left neighboring block or a second MPM candidate derived from an upper neighboring block (generating an MPM list from the upper and left neighboring blocks, Par.[0065]-[0068]); 
deriving an intra prediction mode for the current block based on the intra prediction mode related information (deriving an intra-prediction mode based on the related intra-prediction information as a flag received from an MPM index signaled by encoder selecting one of the MPM candidate modes from the MPM list, per Fig.7 Par.[0103],[0104]); 
generating predicted samples by performing prediction for the current block based on the intra prediction mode (generate the prediction samples for the current block based on the intra-mode of the MPM index by using the MPM list, Par.[0010],[0022]); and 
(reconstructing the picture at the filter output 260 per Fig.2 ar.[0053],[0058]), 
wherein the intra prediction mode related information includes
at least one of MPM flag information, MPM index information and remaining mode information, wherein the step of deriving the intra prediction mode for the current block includes (the intra-prediction mode information is based on a MPM flag Par.[0079], a derived MPM index Par.[0081],[0081] from the MPM list,  and a remaining mode Par.[0082]): 
obtaining the MPM flag information related to whether the intra prediction mode for the current block is included among the MPM candidates (Par.[0079]); 
obtaining 
the MPM index information for indicating the intra prediction mode for the current block among the MPM candidates (relying on the MPM flag being true e.g., “1” to indicate the MPM candidate mode, Par.[0104],[0105]) or 
ii) the remaining mode information for indicating the intra prediction mode for the current block among remaining intra prediction modes except for the MPM candidates, based on the MPM flag information (excepting the MPM candidate from the MPM flag is “0”, Par.[0080],[0105]); and 
deriving the intra prediction mode for the current block based on the MPM index information or the remaining mode information (see rem_intra_luma_pred_mode, Par.[0082]), 3 USActive\1 16678818\V-1Application No.: Not Yet AssignedDocket No.: 8736.02164.US21 
wherein the MPM index information is obtained based on the MPM flag information being a value of 1 (Par.[0121]), 
wherein the MPM flag information being the value of 1 informs that the intra prediction mode for the current block is included among the MPM candidates, wherein (Par.[0120]), 
Lee teaches about applying the CABAC coding to binarize the signaled prediction modes (Par.[0048]) but without expressly applying the truncated method,
Liu’745 teaches about, wherein the MPM flag information being the value of 0 informs that the intra prediction mode for the current block is not included among the MPM candidates, wherein the remaining mode information is obtained based on a truncated binary (TB) binarization process (the MPM flag is false i.e., “0” the mode used is based on the remaining modes being signaled in binary coded codewords Par.[0007] fixed or truncated binary coded [0016],[0058]).
The ordinary skilled in the art would have recognized before the effective filing date of the application that Lee’s teachings regarding the common effort in the art to reduce the number of bits representing a signaled symbol into the bitstream by applying CABAC coding, has a similar interpretation with its various modes of binarization disclosed by Liu’745, in order to obtain the same advantage of code reduction in the bitstream and a faster decoding method (Liu’745: Par.[0006]), thus deeming the combination predictable in terms of the claimed matter.  

Re Claim 16. (New) Lee and Liu’745 disclose, the video decoding method of claim 15, 
Lee teaches about, wherein the first MPM candidate is derived as an intra prediction mode of the left neighboring block, based on a case where the left neighboring block is available and an intra prediction is applied to the left neighboring block (it is indicated that the left intra-prediction mode is applied to the current block prediction contingent to its availability, Par.[0066]), and 
wherein the first MPM candidate is derived as a planar intra prediction mode, based on a case where the left neighboring block is not available or an intra prediction is not applied to the left neighboring block (the planar mode is applied in case one of the neighboring modes is the same to the other thus equal to 1, a new mode is selected, Par.[0069] e.g., if the left neighboring is not applied due to this equality, Par.[0071]).  

Re Claim 17. (New) Lee and Liu’745 disclose, the video decoding method of claim 15, 
Lee teaches about, wherein the second MPM candidate is derived as an intra prediction mode of the upper neighboring block, based on a case where the upper neighboring block is available, an intra prediction is applied to the upper neighboring block, and the upper neighboring block is included in a current CTU (Par.[0069]), and 
wherein the second MPM candidate is derived as a planar intra prediction mode, based on a case where the upper neighboring block is not available or an intra prediction is not applied to the upper neighboring block or the upper neighboring block is not included in a current CTU (the planar mode is applied in case one of the neighboring modes is the same to the other thus equal to 1, a new mode is selected, Par.[0069] e.g., if the upper neighboring is not applied due to this equality, Par.[0071]).  

Re Claim 18. (New) Lee and Liu’745 disclose, the video decoding method of claim 15, 
Liu’745 teaches about, wherein the MPM candidates are derived based on 67 intra prediction modes, including 2 non-directional intra prediction modes and 65 directional intra prediction modes (67 intra prediction modes Par.[0038]), and 
the remaining mode information represents, as a value of a syntax element, indication information for an intra prediction mode derived based on the remaining intra prediction modes except the number of MPM candidates among the 67 intra prediction modes (the remaining intra-prediction modes are derived from the total number, as M=N-2n , at Par.[0036] being computed from a total of 67 intra modes e.g., M=67-26, Par.[0038]).  


Re Claim 21. (New) Lee and Liu’745 disclose, the video decoding method of claim 15, 
Liu’745 teaches, wherein the left neighboring block is located on a most bottom side among neighboring blocks neighboring a left boundary of the current block and the upper neighboring block is located on a most right side among neighboring blocks neighboring an upper boundary of the current block (per Fig.2 the block extended at the most left bottom, Par.[0004]).  

Re Claim 22. (New) This claim represents the video encoding method implementing each and every limitation of a decoder at its prediction loop and in the same order as in claim 15, hence it is rejected on the same mapped evidence mutatis mutandis.

  Re Claim 23. (New) This claim represents the video encoding method implementing each and every limitation of a decoder at its prediction loop and in the same order as in claim 16, hence it is rejected on the same mapped evidence mutatis mutandis.

Re Claim 24. (New) This claim represents the video encoding method implementing each and every limitation of a decoder at its prediction loop and in the same order as in claim 17, hence it is rejected on the same mapped evidence mutatis mutandis.
Re Claim 25. (New) This claim represents the video encoding method implementing each and every limitation of a decoder at its prediction loop and in the same order as in claim 18, hence it is rejected on the same mapped evidence mutatis mutandis.

mutatis mutandis.
Re Claim 29. (New) This claim represents the non-transitory computer-readable storage medium storing encoded information causing a decoding apparatus to perform a video decoding method implementing each and every limitation of a decoder at its prediction loop and in the same order as claim 15, hence it is rejected on the same evidentiary probe mutatis mutandis.


5.	Claims 19-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Liu’745 in view of  Shan Liu et al., (hereinafter Liu’404) (US 2014/0140404).

Re Claim 19. (New) Lee and Liu’745 disclose, the video decoding method of claim 18, 
Liu’745 teaches about, wherein the value of the syntax element representing the remaining mode information is a value derived using a variable number of bits from 1 bit to 5 bits based on the truncated binary (TB) binarization process (using variable number of bits characteristic to the truncated binary coding, Par.[0058] and where from Par.[0036], [0038] would be understood that the number of bits necessary to represent the respective intra-prediction modes is derived from the variable number of bits characteristic to the truncated binary coding, Par.[0058] and where from Par.[0036], [0038] would be understood that the number of bits necessary to represent the respective prediction modes, is implicitly determined to have a representation of 1-5 values, with 5 being representative for the largest mode number of 65 and the smaller range values of the truncated syntax elements are for the remaining intra-prediction modes derived from the total number, determined as M=N-2n , where M is the MPM mode range and N is the total number of intra-modes while 2n is the number of remaining modes, from Par.[0036] being computed from a total of 67 intra modes e.g., M=67-26, Par.[0038]).
However, in order to evidence by emphasis the range claimed, it is remarked that Liu’404 teaches the correlation between the truncated coding method and the number of bits necessary to represent the length of the truncated binary coded modes being explicitly disclosed to belong to values of truncated binarized syntax in the range from 1-5, at (Par.[0027], Table 6, 12). 
The ordinary skilled in the art would have recognized before the effective filing date of the application that Lee’s teachings regarding the common effort in the art to reduce the number of bits representing a signaled symbol into the bitstream by applying CABAC coding, has a similar interpretation with its various modes of binarization disclosed by Liu’745, in order to obtain the same advantage of code reduction in the bitstream and a faster decoding method (Liu’745: Par.[0006]) obtained by the CABAC mode applied where the disclosed codeword length would indicate and would have been similarly derived from the number of coding modes available on the upper and left neighboring blocks and represented according to their MPM number by a binarized syntax variable value of 1-5 (where 5 is for the largest number according to the CU size, by cLog2CUSize mnemonic) as expressly emphasized by the art to Liu’404, hence deeming the combination predictable in terms of the claimed matter.  

Re Claim 20. (New) Lee and Liu’745 disclose, the video decoding method of claim 18, 
Liu’745 teaches about, wherein when the value of the syntax element representing the remaining mode information is smaller than a specific value derived based on the number of remaining intra prediction modes, the value of the syntax element representing the remaining mode information is a value derived using a variable number of bits from 1 bit to 5 bits based on the truncated binary (TB) binarization process (using variable number of bits characteristic to the truncated binary coding, Par.[0058] and where from Par.[0036], [0038] would be understood that the number of bits necessary to represent the respective prediction modes, is implicitly determined to have a representation of 1-5 values, with 5 being representative for the largest mode number of 65 and the smaller range values of the truncated syntax elements are for the remaining intra-prediction modes derived from the total number, determined as M=N-2n , where M is the MPM mode range and N is the total number of intra-modes while 2n is the number of remaining modes, from Par.[0036] being computed from a total of 67 intra modes e.g., M=67-26, Par.[0038]).
However, in order to evidence by emphasis the range claimed, it is remarked that Liu’404 teaches the correlation between the truncated coding method and the number of bits necessary to represent the length of the truncated binary coded modes being explicitly disclosed to belong to values of truncated binarized syntax in the range from 1-5, at (Par.[0027], Table 6, 12). 
The ordinary skilled in the art would have recognized before the effective filing date of the application that Lee’s teachings regarding the common effort in the art to reduce the number of bits representing a signaled symbol into the bitstream by applying CABAC coding, has a similar interpretation with its various modes of binarization disclosed by Liu’745, in order to obtain the same advantage of code reduction in the bitstream and a faster decoding method (Liu’745: Par.[0006]) obtained by the CABAC mode applied where the disclosed codeword length would indicate and would have been similarly derived from the number of coding modes available on the upper and left neighboring blocks and represented according to their MPM number by a binarized syntax variable value of 1-5 (where 5 is for the largest number according to the CU size, by cLog2CUSize mnemonic) as expressly emphasized by the art to Liu’404, hence deeming the combination predictable in terms of the claimed matter.
 
Re Claim 26. (New) This claim represents the video encoding method implementing each and every limitation of a decoder at its prediction loop and in the mutatis mutandis.

Re Claim 27. (New) This claim represents the video encoding method implementing each and every limitation of a decoder at its prediction loop and in the same order as in claim 20, hence it is rejected on the same mapped evidence mutatis mutandis.
 
Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/